Exhibit CHENIERE ENERGY, INC. NEWS RELEASE Cheniere Energy Reports Fourth Quarter and YE 2009 Results § Sabine Pass LNG Receiving Terminal Complete § 2009 Marks Start of Commercial Operations Houston, Texas – February 25, 2010 – Cheniere Energy, Inc. (“Cheniere”) (NYSE Amex: LNG) reported a net loss of $23.2million, or $0.44 per share (basic and diluted), for the fourth quarter 2009 compared with a net loss of $111.1 million, or $2.32 per share (basic and diluted), during the corresponding 2008 period.For the year ended December 31, 2009, Cheniere reported a net loss of $161.5million, or $3.13 per share (basic and diluted), compared with a net loss of $373.0 million, or $7.87 per share (basic and diluted), during the corresponding 2008 period.Included in the year ended December 31, 2009 results is a gain on the early extinguishment of debt of $45.4 million, or $0.88 per share (basic and diluted).Included in the year ended
